


110 HR 2815 IH: Minute Man National Historical Park

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2815
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Meehan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the boundary of the Minute Man National
		  Historical Park in the Commonwealth of Massachusetts to include Barrett’s Farm,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minute Man National Historical Park
			 Boundary Revision Act.
		2.Minute man
			 national historical Park boundary revision
			(a)In
			 generalThe boundary of the Minute Man National Historical Park
			 is modified to include the area as generally depicted on the map entitled
			 ————————————, numbered ______ and dated _____. The map shall be
			 on file and available for inspection in the appropriate offices of the National
			 Park Service, Department of the Interior.
			(b)Acquisition of
			 landsThe Secretary of the Interior may acquire land or interest
			 in land as described in subsection (a), by purchase from willing sellers with
			 donated or appropriated funds, by donation, or by exchange.
			(c)Administration
			 of landsLands added to the boundary under this section shall be
			 administered by the Secretary of the Interior as part of the Minute Man
			 National Historical Park in accordance with applicable laws and
			 regulations.
			
